DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This is the Final Office Action in response to the Amendment filed on July 25, 2022 for Application No. 16/848,937, title: “Systems And Methods For Computing Systematic Risk Factor Exposures Of Investment Funds”.


Status of the Claims
Claims 1-18 were pending.  By the 07/25/2022 Response, claims 1, 10, and 11 have been amended, claims 7 and 16 have been cancelled, and no new claim has been added.  Accordingly, claims 1-6, 8-15, and 17-18 are pending in this Application and have been examined.


Priority
This application was filed on 04/15/202 and claims the benefit of U.S. Provisional Application No. 62/835,367 filed on 04/17/2019.  For the purpose of examination, the 04/17/2019 is considered to be the effective filing date.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 7-15, and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
Under the 2019 Revised PEG, Step 1 analysis, the claims are reviewed to determine whether they fall within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or combination of matter). 
Claims 1-6, 7-15, and 17-18 recite a system and method comprising a series of steps for creating a price return model for a target portfolio.  The claims recite a system and process which fall within the four statutory categories of invention (Step 1-Yes, the claims are statutory).
Step 2A, Prong 1:
Under the 2019 Revised PEG, Step 2A, Prong 1, the claims are reviewed to determine whether they recite a judicial exception by identifying if the claim limitations fall in one of the enumerated abstract idea groupings (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Claim 10 recites a method for creating a price return model for a target portfolio, the method comprising: 
receiving, with a processor, the target portfolio; 
generating, with the processor, a first quantile matrix based on the received target portfolio; 
combining, with the processor, a plurality of factor portfolios with corresponding weights into a combined factor portfolio; 
generating, with the processor, a second quantile matrix based on the combined factor portfolio, wherein each of the first and second quantile matrices correspond to an Nxf matrix, wherein N corresponds to a number of quantiles and f corresponds to a number of factors in the price return model;
determining, with the processor, a sum of squared differences between the first and second quantile matrices; 
using a Levenberg-Marquardt algorithm to generate, with the processor, optimized weights for each of the factor portfolios such that the sum of the squared differences between the first and second quantile matrices is minimized; and 
creating, with the processor, the price return model based on the optimized weights.

Other than the recitation of “a processor”, the claim as a whole recites a method implement on a computer system for creating quantile matrices based on the received target portfolio data and the combined factor portfolios, and computing the optimized weights for each of the factor portfolios such that the sum of squared differences between the first and second quantile matrices is minimized.  
The claim describes a process of gathering and analyzing the received investment data in order to create a price return model for a target portfolio.  The claim steps, such as receiving data, generating data, combining data, generating data, determining data, generating data, and creating data, correspond to the concept of organizing and processing investment information.  This is “a certain method of organizing human activity” since it relates to a fundamental economic practice (i.e., hedging, insurance, mitigating risk), commercial or legal interaction (i.e., agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and a math concept (i.e., mathematical relationships, mathematical formulas or equations, mathematical calculations).  The mere nominal recitation of computer components, such a system, processor (see claim 1) do not take the claim out of the methods of organizing human activity grouping.  Therefore, the claim is directed to an abstract idea.
The newly added elements, such as “wherein each of the first and second quantile matrices … the price return model” and “use a Levenberg-Marquardt algorithm” is a math formula that governs how the calculation is performed.  This limitation further narrow the scope of the claims, but does not change the analysis since a narrower abstract idea does not make it any less abstract. 
Claim 1 recites a computer system comprising a processor with elements and limitations discussed in claim 10.  Therefore, this claim also is directed to an abstract idea (Step 2A Prong 1-Yes, the claims recite an abstract idea).
Step 2 A, Prong 2:
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the judicial exception (i.e., abstract idea) is integrated into a practical application.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
Claims 1 and 10 include the additional elements, such as a processor, computer servers (410, 420, 430), a personal computing device (440) , and networks (450, 452),  all are recited at a high level of generality and merely invoked as tools to perform the receiving, generating, combining, generating, determining, generating, and creating steps (see Applicant’s U.S. Application Publication. No. 2020/0334760-A1, paragraphs 28-29 and Figure 4).  Applicant’s Specification does not describe how these computer elements are different from the general computer components and are merely invoked as tools to perform the gathering and analyzing process.  Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automate or implement the abstract idea of using rules to compute the risk factor exposures associated investment funds or target portfolios.  
The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions including the receiving, generating, combining, generating, determining, generating, and creating steps.  The claimed invention is nothing more than the instruction to implement the abstract idea in an existing technological environment.  
Furthermore, the dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  Although a computer acts as the processing device in the claimed system, the claims do no more than implement the abstract idea of using a generic computer for computing the systematic risk factor exposures of investment funds.  Using a computer to receive data, generate data, combine data, generate data, determine data, generate data, and create data, amount to no more than electronic information processing, which is one of the most basic functions of a computer.  Each step does no more than require a generic computer to perform generic computer functions.  Each claim limitation of the independent claims has been considered individually and in combination as ordered and concluded that they do not integrate the abstract idea into a practical application.  Accordingly, the claims do not include the additional elements that integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea (Step 2A Prong 2-No, the claims are not integrated into a practical application).
Step 2B:
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the claims provide an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea).
As noted in above, the claim as a whole merely describe how to generally “apply” the concept of managing investment portfolios based on data input over the internet by receiving information (receiving target portfolio), processing information (generating quantile matrices based on target portfolios and combined factor portfolios, and computing weights on factor portfolios), and displaying results (creating the price return model) for an investor.  This is analogous to the Electric Power Group case.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP § 2106.05(d) II.  
Dependent claims 2-6, 8-9, 11-15, and 17-18 depend on claims 1 and 10 and therefore included all the elements and limitations of claims 1 and 10.  Thus, the dependent claims recite the same abstract idea as in claims 1 and 10.
Claims 2 and 11 – these claims include more steps for determining the first regional coverage for the target portfolio, comparing the first regional coverage to its threshold, and determining the highest regional coverage for the target portfolio.  (These claims contain more details for determining the highest regional coverage for the target portfolio – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application or add significantly more to the abstract idea).

Claims 3 and 12 – wherein the first regional coverage corresponds to a sum of weighted securities in the target portfolio associated with the first region.  (These claims contain more details for the first regional coverage corresponds to a sum of weighted securities – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application or add significantly more to the abstract idea).

Claims 4-5 and 13-14 – these claims include the same steps for determining the second regional coverage for the target portfolio, comparing the second regional coverage to its threshold, determining a difference between the second regional coverage and the highest regional coverage, and selecting the second regional coverage if the difference exceeds an override threshold, or selecting the highest regional coverage for the target portfolio.  (These claims contain more details for determining and selecting the second regional coverage  – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application or add significantly more to the abstract idea).

Claims 6 and 15 – wherein the second regional coverage corresponds to a sum of weighted securities in the target portfolio associated with the second region.  (These claims contain more details for the second regional coverage corresponds to a sum of weighted securities – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application or add significantly more to the abstract idea).

Claims 7 and 16 – (cancelled).

Claims 8 and 17 – wherein the target portfolio comprises securities and each security is associated with a corresponding weight and percentile rank for the factors.  (These claims contain more details for the target portfolio – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application or add significantly more to the abstract idea).

Claims 9 and 18 – wherein the price return model is generated based on factor characteristic data corresponding a certain point in time.  (These claims contain more details about how the price return model is generated – these claims, individually or in combination with others, do not integrate the abstract idea into a practical application or add significantly more to the abstract idea).

The limitations of dependent claims 2-6, 8-9, 11-15, and 17-18 further define the abstract idea and are generic limitations which are no more than mere instructions to apply the exception using a generic computer component.  Thus, the dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  
The claims are not directed to a new type of processor, network, system memory, or user interface, nor do they provide a method of processing data that improves the existing technological processes.  The focus of the claims is not on improving computer-related technology, but on a certain independent abstract idea that uses computers as tools.  The focus of the claims is on a method of using a generic computer for computing the systematic risk factor exposures of investment funds and this is corresponded in paragraphs 2-4 of the Applicant’s Specification.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No, the claims are not significantly more).  
As discussed above, the claims recite judicial exceptions of abstract idea and evaluated whether the additional elements integrate judicial exception into a practical application resulting in improvement to the functioning of a computer, or an improvement to another technology or technical field and to see if they amount to significantly more than the judicial exception, and determined that the claims are not patent eligible under 35 U.S.C. 101.  Thus, claims 1-6, 8-15, and 17-18 are not patent-eligible.


Response to Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.
Per pages 9-10 of the Remarks, Applicant argues that “generating quantile matrices based on target portfolios” is not well-understood, routine, and conventional activities that are listed in the cited MPEP § 2106.05(d) II.  Applicant also cites the Berkheimer decision case for his arguments.
Response:
The Examiner respectfully disagrees.  Claims 1 and 10 describe the concept of managing investment portfolios based on data input over the internet by receiving information (target portfolio), processing information (generate quantile matrices based on target portfolios and combined factor portfolios, and compute weights on each of the factor portfolios), and displaying results (create the price return model) for an investor.  This concept falls within the Certain Methods of Organizing Human Activity grouping of the 2019 Revised PEG because it relates to a fundamental economic practices (e.g., hedging - a method of using a generic computer for computing the systematic risk factor exposures of investment funds), and commercial or legal interaction (e.g., business relations between investors and financial institutions).  The claim also describes a concept that is directed to a mathematical concept because it relates to mathematical calculations (e.g., generating quantile matrices). 
The claims further include the additional elements, such as a system comprises a processor, that are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)).  The Examiner finds no indication in the Specification, that the operations recited in claims 1 and 10 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.  
Thus, Applicant’s claimed invention is no more than mere instructions to implement an abstract idea on existing technology by receiving target portfolio (receiving or transmitting data over a network - see Symantec), generating quantile matrices, optimizing weights on the factor portfolios using a math formula (performing repetitive calculations - see Flook), and creating the price return model (electronic recordkeeping – see Alice, storing and retrieving information in memory - see Versata).  All these computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP § 2106.05(d) II.  A section of the MPEP is quoted below for reference (see underlined):
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");

iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and

vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016). Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).
With respect to the arguments of the Berkheimer case, it should be noted that the Berkheimer Memo requires the Examiner to use one of the four options for supporting his clarification that an additional element (or combination of elements) are well-understood, routine, and conventional.  The first option is:  1. A citation to an express statement in the specification ... that demonstrates the well-understood, routine, conventional nature of the additional element(s).  This is exactly what the Examiner did in the last Office Action (see paragraph 20 in page 7), and in paragraph 16 of the current Office Action.  Therefore, Applicant’s arguments are not persuasive.

Per pages 10-11 of the Remarks, Applicant argues that the limitation “generating quantile matrices based on the combined factor portfolio, wherein each of the quantile matrices correspond to an Nxf matrix that has N number or quantiles and f number of factors in a price return model” integrates the claims into a practical application.
Response:
The Examiner respectfully disagrees.  As explained in the analysis above, the additional limitation (Nxf) matrix) is a math formula that governs how the repetitive calculation is performed.  This limitation further narrow the scope of the claims, but does not change the analysis since a narrower abstract idea does not make it any less abstract.  Therefore, Applicant’s arguments are not persuasive.
Per pages 11-12 of the Remarks, Applicant argues that the limitations (generate a first …; generate a second …; and use a Levenberg-Marquardt …) amount the claims to significantly more that the alleged abstract ideas because the “generation of the quantile matrices” requires matrices that include N “number of quantiles” and f “number of factors in a price return model”.
Response:
The Examiner respectfully disagrees.  As explained in the analysis above, the focus of the claims is not on improving computer-related technology, but on a certain independent abstract idea that uses computers as tools.  The focus of the claims is on a method of using a generic computer for computing the systematic risk factor exposures of investment funds and this is corresponded in paragraphs 2-4 of the Applicant’s Specification.  The claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use when viewed as a whole.  No inventive concept is found in the claims.  Therefore, the claims do not amount to significantly more to the abstract ideas.
In conclusion, Applicant’s arguments are not persuasive and the rejection of the claims under 35 USC § 101 is MAINTAINED.


Claim Rejections - 35 USC § 102/103
Applicant's arguments filed 07/25/2022 have been fully considered and they are persuasive.  Hence, the rejection of the claims is withdrawn.  An updated search of prior art did not identify any art(s) that, either individually or in combination with others, teaches each and every elements of the claims at this time.

Conclusion
Claims 1-6, 8-15, and 17-18 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697